                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00101-KDB-DCK
 CANDY KIZIAH and BRIAN
 BLACKBURN,

                 Plaintiffs,

    v.                                                            ORDER

 CATAWBA COUNTY, NORTH
 CAROLINA, et al.,

                 Defendants.


         THIS MATTER is before the Court following Defendants Matthew Kanupp and Don

Brown’s response to the Court’s order requiring them to identify three unknown defendants in this

action. (Doc. No. 23). Plaintiffs filed a motion requesting that the Court order service be made by

a United States Marshal on three Defendants that Plaintiffs had identified as “Monroe,” “Declan,”

and “Wilson” at the Catawba County Sherriff’s Office. (Doc. No. 18). Plaintiffs claimed they had

attempted to ascertain the identities of “Monroe,” “Declan,” and “Wilson,” but were unsuccessful.

In response, the Court ordered that Defendants Kanupp and Brown, who are both employees at the

Catawba County Sheriff’s Office, identify the three unknown Defendants. (Doc. No. 22, at 7).

         Defendants Kanupp and Brown have identified the unknown defendants as Deputy Zachary

Monroe, Deputy Dannie Cline, and Deputy William Wilson of the Catawba County Sheriff’s

Office located at 100 Government Drive, Department E, Newton, North Carolina, 28658. (Doc.

No. 23).

         Plaintiffs, appearing pro se, have filed a complaint and paid the filing fee. Plaintiffs are

informed that it is their responsibility to serve the complaint and summons so that the Defendants
can respond to its allegations. The Federal Rules of Civil Procedure encourage individuals to avoid

the unnecessary expense of service of process by waiving service. See Fed. R. Civ. P. 4(d). In the

event Defendants Monroe, Cline, and Wilson do not agree to waive service, Plaintiffs must have

the following documents delivered to Defendants to effect service of process: (a) a copy of the

Complaint; and (b) a summons that is issued to the Plaintiffs by the clerk of court. Service may be

effected by any person who is at least 18 years of age and is not a party to this action. Service upon

an individual is effected by serving the Defendants in the manner prescribed by Rule 4 of the

Federal Rules of Civil Procedure. Plaintiffs should thoroughly review Rule 4 before attempting

service on Defendants.

       Plaintiffs are advised that they are responsible for service on Defendants Monroe, Cline,

and Wilson within THIRTY (30) DAYS of the issuance of this Order. Plaintiffs’ failure to effect

service within that time may result in dismissal of this case against these three Defendants. See

Fed. R. Civ. P. 4(m).

       IT IS THEREFORE ORDERED that:

           1. Plaintiffs are responsible for prompt service of a summons and a copy of the

               complaint upon Defendants Monroe, Cline, and Wilson; and

           2. Failure to effect service of Defendants Monroe, Cline, and Wilson within THIRTY

               (30) DAYS of the issuance of this Order may result in the dismissal of this action

               against Defendants Monroe, Cline, and Wilson.

       SO ORDERED.

                                       Signed: March 3, 2020
